Title: From Benjamin Franklin to Robert Morris, 10 March 1780
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir
Passy, March 10. 1780
The Bearer M. Billion des Gayeres goes to America in some Employ relative to the Provision for the Subsistance of the French Troops. His Friends have requested of me a Letter of Introduction to some Friend of mine in Philadelphia. As I know of no one so well acquainted with, & so capable of advising in such Affairs as yourself, I take the Liberty of recommending him to your Civilities, as a Person who bears here a very worthy Character. With sincere and great Esteem I am ever, dear Sir, Your most &c
Mr Morris
